Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The status of the claims is as follows:
	Claims 2, 3, 5-11, 14-18, 27-30, 35, 39-40, 42, 45-46, and 48 have been cancelled; 
	Claims 33-34, 36-38, 41, 43, 44, and 47 have been withdrawn from consideration; and
	Claims 1, 4, 12-13, 19-26, 31-32, and 49-50 (claims 49-50 newly added) are herein addressed in detail below.


Claims 1, 4, 12-13, 19-26, 31-32, and 49-50 are allowable.


This application is in condition for allowance except for the following formal matters: 

CLAIMS
	In claim 19, line 1, it appears that “7” should be –1—.
(Note: claim 7 has been cancelled.)

DETAILED DRAWING OBJECTIONS

	In figure 2C and 2D, the letters are not uniform and clean.
(Note: The replacement drawings dated 2/22/2021 have been approved but as noted above, there are still drawing objection issues.)

NON-ELECTED/WITHDRAWN CLAIMS
Claims 33-34, 36-38, 41, 43, 44, and 47 should be cancelled as elected without traverse in paper dated 9/21/2020. 
(Note:  For proper rejoining, the applicant must include all of the limitations of allowable apparatus claim(s)).
	
	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634